—Order unanimously affirmed. Memorandum: County Court properly dismissed counts 37 and 38 of the indictment. The evidence before the Grand Jury was legally insufficient to establish that defendant, while in California, was in constructive possession of cocaine physically possessed by another person in New York or that defendant was liable as an accessory to the possession of cocaine in New York (see, People v Jennings, 69 NY2d 103, 115; People v Patel, 132 AD2d 498, 502, amended 133 AD2d 38, lv denied 70 NY2d 935; People v Ballard, 133 Misc 2d 584, 587-589). (Appeal from Order of Onondaga County Court, Burke, J.—Dismiss Indictment.) Present—Callahan, J. P., Doerr, Boomer, Green and Balio, JJ.